Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 1 of 35



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                             CASE NO:

  TIMBREL NEWTON, on behalf of herself
  and all others similarly situated,

         Plaintiff(s),

         v.

  P.D.K.N. HOLDINGS, LLC,
  P.D.K.N. P-4, LLC,
  P.D.K.N. P-4, OP., LLC,

         Defendants.
                                       /

               COLLECTIVE/CLASS ACTION COMPLAINT FOR DAMAGES
                         AND DEMAND FOR JURY TRIAL

         Plaintiff, TIMBREL NEWTON (“Plaintiff” or “Ms. Newton”) on behalf of herself and all

  others similarly situated, and pursuant to 29 U.S.C. § 216(b), Fed. R. Civ. P. 23, and Fla. Const.

  Art. X Section 24, hereby files this Collective/Class Action Complaint for Damages and Demand

  for Jury Trial against Defendants, P.D.K.N. HOLDINGS, LLC, P.D.K.N. P-4, LLC, and P.D.K.N.

  P-4, OP., LLC (collectively “Defendants”) for their failure to pay federal and state minimum wages

  and federal overtime wages for certain hours worked, as follows:

                                           INTRODUCTION

     1. Defendants operate a popular waterfront restaurant and bar in Fort Lauderdale, Florida.

         This action has been filed to cure and correct Defendants’ unlawful pay policies which

         have triggered federal and state wage violations over the course of the past five (5) years.

         Defendants’ unlawful wage and hour practices have stripped hundreds of front-of-the-

         house restaurant Servers and Bartenders of minimum and overtime wages at Bokamper’s
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 2 of 35



        restaurant located at 3115 NE 32nd Ave, Fort Lauderdale, FL 33308. Defendants have

        violated the minimum wage requirements under federal and Florida law because they paid

        all restaurant Servers the reduced “tip credit” wage for all hours worked during a shift even

        though Servers are required to spend more than 20% of their shifts performing non-tipped

        duties and responsibilities. In addition, Defendants failed to pay Plaintiff, and similarly

        situated individuals, the appropriate overtime wages when Plaintiff and the putative class

        worked more than forty (40) hours in a week.

                                                PARTIES

     2. During all times material hereto, Plaintiff was a resident of Broward County, Florida, over

        the age of 18 years, and otherwise sui juris.

     3. Plaintiff and the putative class members that are owed federal minimum wages are/were

        restaurant Servers who worked for Defendants at 3115 NE 32nd Ave, Fort Lauderdale, FL

        33308 within the last three (3) years.

     4. Plaintiff and the putative class members entitled to federal minimum wages worked for

        Defendants in the same or similar capacity as Plaintiff in that they had similar duties as

        Plaintiff and worked as a Server during the past three (3) years.

     5. Plaintiff and the putative class members that are owed Florida minimum wages are/were

        restaurant Servers who worked for Defendants at 3115 NE 32nd Ave, Fort Lauderdale, FL

        33308 within the last five (5) years.

     6. Plaintiff and the putative class members entitled to Florida minimum wages worked for

        Defendants in the same or similar capacity as Plaintiff in that they had similar duties as

        Plaintiff and worked a Server within the past five (5) years.




                                                   2
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 3 of 35



     7. Plaintiff and the putative class members that are owed federal overtime wages are/were

        front-of-the-house Servers and Bartenders who worked for Defendants at 3115 NE 32nd

        Ave, Fort Lauderdale, FL 33308 within the last three (3) years.

     8. Plaintiff and the putative class members entitled to federal overtime wages worked for

        Defendants in the same or similar capacity as Plaintiff in that they had similar duties and

        Plaintiff and worked as a front-of-the-house Server or Bartender within the past three (3)

        years.

     9. Plaintiff worked for Defendants as restaurant Server from around March 2019 until around

        March 20, 2020.

     10. During all times material hereto, Defendants, P.D.K.N. HOLDINGS, LLC, P.D.K.N. P-4,

        LLC, and P.D.K.N. P-4, OP., LLC were Florida limited liability companies operating and

        transacting business within Broward County, Florida, within the jurisdiction of this

        Honorable Court.

     11. Defendants P.D.K.N. P-4, LLC, and P.D.K.N. P-4, OP., LLC collectively operate under

        the fictitious name “Bokampers Sports Bar & Grill” which is subject to the daily oversight,

        management, and control of P.D.K.N. HOLDINGS, LLC d/b/a “PDKN Restaurant Group”

        within the state of Florida. A true and accurate copy of the logo used by Defendants is

        below:




                                                 3
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 4 of 35



     12. During all times material hereto, Defendants were jointly and collectively vested with

        decision-making authority over the hiring, firing, scheduling, day-to-day operations, and

        pay practices as they apply to Plaintiff and all putative class members.

     13. Plaintiff and the proposed class members were subjected to similar violations of federal

        law. Plaintiff seeks recovery of federal minimum wages under 29 U.S.C. § 216(b) for

        herself and the following two (2) classes because of Defendants’ failure to pay federally

        mandated minimum wages:

                Federal Minimum Wage “Lunch Shift” Class: All restaurant
                Servers who worked lunch shifts for Defendants at the
                Bokamper’s located at 3115 NE 32nd Ave in Fort Lauderdale,
                Florida during the three (3) years preceding this lawsuit, and
                were required to spend more than 20% of their lunch shifts
                performing “non-tipped” incidental duties and did not receive
                the full applicable federal minimum wage for this work.

                Federal Minimum Wage “Dinner Shift” Class: All restaurant
                Servers who worked dinner shifts for Defendants at the
                Bokamper’s restaurant located at 3115 NE 32nd Ave in Fort
                Lauderdale, Florida during the three (3) years preceding this
                lawsuit, and were required to spend more than 20% of their
                dinner shifts performing “non-tipped” incidental duties and did
                not receive the full applicable federal minimum wage for this
                work.

     14. Plaintiff additionally seeks certification under Fed. R. Civ. P. 23 of the following two (2)

        classes for Defendants’ failure to pay Florida minimum wages pursuant to the Florida

        Minimum Wage Act (“FMWA”) and Fla. Const. Art. X Section 24:

                Florida Minimum Wage “Lunch Shift” Class: All restaurant
                Servers who worked lunch shifts for Defendants at the
                Bokamper’s restaurant located at 3115 NE 32nd Ave in Fort
                Lauderdale, Florida during the five (5) years preceding this
                lawsuit, and were required to spend more than 20% of their
                lunch shifts performing “non-tipped” incidental duties and did
                not receive the full applicable Florida minimum wage for this
                work.




                                                  4
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 5 of 35



                 Florida Minimum Wage “Dinner Shift” Class: All restaurant
                 Servers who worked dinner shifts for Defendants at the
                 Bokamper’s restaurant located at 3115 NE 32nd Ave in Fort
                 Lauderdale, Florida during the five (5) years preceding this
                 lawsuit, and were required to spend more than 20% of their
                 dinner shifts performing “non-tipped” incidental duties and did
                 not receive the full applicable Florida minimum wage for this
                 work.

      15. Plaintiff seeks certification under 29 U.S.C. § 216(b) for herself and the following class

         because of Defendants’ failure to pay federally mandated overtime wages:

                 Federal Overtime Class: All front-of-the-house Restaurant
                 Servers and Bartenders who worked for Defendants at the
                 Bokampers Sports Bar & Grill located at 3115 NE 32nd Ave,
                 Fort Lauderdale, FL 33308 during the three (3) years preceding
                 this lawsuit, and who were not paid federally mandated
                 overtime wages when they worked in excess of forty (40) hours
                 per week.

      16. The precise size and identity of each class is ascertainable from Defendants’ business

         records, tax records, and/or employee or personnel records; however, Plaintiff estimates

         that the total number of class members entitled to federal minimum wages exceeds forty

         (40) Servers. Plaintiff estimates that the total number of class members entitled to federal

         overtime wages exceeds forty (40) Servers and Bartenders.1

      17. Plaintiff estimates that the total number of class members entitled to Florida minimum

         wages exceeds forty (40) servers.2




  1 On information and belief, Defendants employ an average of roughly 35 restaurant Servers and
  Bartenders at any given time in their Fort Lauderdale location. Given the turnover rate of
  employees in the restaurant industry, it is entirely reasonable to infer that Defendants have
  employed at least 50-75 Servers and Bartenders annually in each of the past three (3) years prior
  to the filing of this lawsuit.

  2 Because Defendants employ an average of roughly 50-75 Servers and Bartenders annually, it is
  reasonable to infer that Defendants have employed over 375 during the five (5) years prior to the
  filing of this lawsuit.

                                                  5
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 6 of 35



     18. Plaintiff and all similarly situated workers were Defendants’ employees at their restaurant

        located at 3115 NE 32nd Ave, Fort Lauderdale, FL 33308 during all times pertinent to this

        complaint.

     19. Defendant, P.D.K.N. HOLDINGS, LLC was Plaintiffs’ employer, as defined by 29 U.S.C.

        § 203(d), during all times pertinent to the allegations herein.

     20. Defendant, P.D.K.N. P-4, LLC was Plaintiffs’ employer, as defined by 29 U.S.C. § 203(d),

        during all times pertinent to the allegations herein.

     21. Defendant, P.D.K.N. P-4, OP., LLC was Plaintiffs’ employer, as defined by 29 U.S.C. §

        203(d), during all times pertinent to the allegations herein.

                                 JURISDICTION AND VENUE

     22. This action is brought under 29 U.S.C. § 216(b), Fed. R. Civ. P. 23, the Florida

        Constitution, Article X Section 24, and the Florida Minimum Wage Act (“FMWA”) to

        recover unliquidated damages, liquidated damages, reasonable attorney’s fees and costs

        from Defendants.

     23. This Honorable Court has supplemental jurisdiction over Plaintiffs’ state law claims

        pursuant to 28 U.S.C. § 1367.

     24. The acts and omissions giving rise to Plaintiffs’ claims took place within Broward County,

        Florida, which falls within the jurisdiction of this Honorable Court.

     25. Defendants regularly transact business in Broward County, Florida, and jurisdiction and

        venue are therefore proper.

                                        FLSA COVERAGE

     26. Defendants, P.D.K.N. HOLDINGS, LLC, P.D.K.N. P-4, LLC, and P.D.K.N. P-4, OP.,

        LLC are each enterprises covered by the Fair Labor Standards Act (“FLSA”) by virtue of




                                                  6
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 7 of 35



        the fact that they are each engaged in commerce or in the production of goods for

        commerce, in that Defendants each had at least two employees engaged in commerce or in

        the production of goods for commerce, or employees handling, selling, or otherwise

        working on goods or materials that have been moved in or produced for commerce.

     27. Defendants’ employees handled goods such as napkins, silverware, appliances, food items,

        credit cards, debit cards, restaurant equipment, pens, chairs, tables, plates, silverware,

        vacuum cleaners, cleaning materials, steaks, seafood, shrimp, fish, chicken, menus, and

        other materials that have previously travelled through interstate commerce.

     28. Defendants each had gross annual revenues in excess of $500,000.00 in 2015, 2016, 2017,

        2018, 2019, and are expected to gross in excess of $500,000.00 in 2020.

                              JOINT ENTERPRISE COVERAGE

     29. The Corporate Defendants each have the same registered agent, the same principal address,

        and the same mailing address within the State of Florida.

     30. Defendants, P.D.K.N. P-4, LLC, and P.D.K.N. P-4, OP., LLC share the same parent

        company, P.D.K.N. HOLDINGS, LLC.

     31. P.D.K.N. HOLDINGS, LLC provides P.D.K.N. P-4, LLC, and P.D.K.N. P-4, OP., LLC

        human resources oversight, benefits programs, equipment, and resources in an effort to

        successfully maximize financial profits for each of the entities.

     32. On information and belief, P.D.K.N. P-4, LLC owns or leases the land on which the subject

        Bokamper’s restaurant is located and P.D.K.N. P-4, OP., LLC compensates employees

        who work for the Defendants at this location.

     33. Defendants perform related activities in that they all advertise the Bokamper’s restaurant

        on the same website. See https://bokampers.com/fort-lauderdale (last visited August 20,




                                                  7
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 8 of 35



        2020). During all time periods relevant hereto, Defendants held themselves out as the

        owner of Bokamper’s and provided restaurant services to patrons in South Florida under

        the name Bokamper’s and conducted the same business at the same location.

     34. Furthermore, Defendants post job opportunities for all of their locations on the same

        webpage. See https://bokampers.com/fort-lauderdale (last visited August 20, 2020).

     35. Defendant, P.D.K.N. HOLDINGS, LLC exerts significant influence over the employment,

        payroll, and operational decisions made by Defendants, P.D.K.N. P-4, LLC, and P.D.K.N.

        P-4, OP., LLC.

     36. Defendants operate together for a common business purpose through unified operation

        and/or common control.

     37. In furtherance of their common business purpose, Defendants each contributed valuable

        resources that were necessary to the successful operation of the restaurant such as property,

        payroll services, and supervision of employees.

     38. Defendants are each other’s alter-egos and should be treated as the same corporate entity

        for the purposes of this lawsuit.

     39. Defendants, collectively, grossed in excess of $500,000.00 annually in 2015, 2016, 2017,

        2018, 2019, and are expected to do so in 2020.

                                  GENERAL ALLEGATIONS

     40. Defendant, P.D.K.N. Holdings LLC, operates at least seven (7) different Bokamper’s

        restaurants throughout the State of Florida, including the Bokamper’s restaurant located at

        3115 32nd Ave. in Fort Lauderdale, Florida (hereinafter “the Fort Lauderdale location”).

        Below are true and accurate photographs of the Fort Lauderdale waterfront location:




                                                  8
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 9 of 35




     41. Plaintiff was hired by Defendants in approximately March 2019 as a restaurant Server at

        the Fort Lauderdale location.

     42. Defendants employed other restaurant Servers and Bartenders at the Fort Lauderdale

        location during the past five (5) years.

     43. Defendants are open to the public seven (7) calendar days a week.


                                                   9
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 10 of 35



      44. Defendants are typically open to the public from 11:30 a.m. through 12:00 a.m. each day

         of the week.

                    COMPENSATION DURING THE TRAINING PERIOD

      45. After being hired as a Server in March 2019, Plaintiff was required to complete a training

         period at the Fort Lauderdale location. Defendants require this training period is for all

         new Servers and Bartenders after they are hired.

      46. During this training period, Plaintiff and putative class members learned the restaurant’s

         policies and the duties and responsibilities required of Servers and Bartenders at the Fort

         Lauderdale location.

      47. On information and belief, during the training period Plaintiff and the putative class

         members comprised of Servers and Bartenders were paid at the applicable Florida

         minimum wage and did not receive or retain any tips from customers.

                     COMPENSATION AFTER THE TRAINING PERIOD

      48. After successfully completing her training period in 2019, Plaintiff and the putative class

         of Servers and Bartenders were compensated at a reduced wage of $5.44 for the first forty

         (40) hours worked in the restaurant each week.3 Defendants notified Plaintiff that they

         would be taking a tip credit under the FLSA in the amount of $3.02 per hour based on the

         tips received by Plaintiff during her employment in 2019.

      49. In 2020, Defendants compensated Plaintiff and the putative class of Servers and Bartenders

         a reduced wage of $5.54 for the first forty (40) hours worked in the restaurant each week.



  3 On information and belief, in 2015, Servers were compensated at a reduced wage of $5.03 per
  hour for the first forty (40) hours worked in the restaurant each week; in 2016 and 2017, Servers
  were compensated at a reduced wage of $5.08 per hour for the first forty (40) hours worked in the
  restaurant each week; and in 2018, Servers were compensated at a reduced wage of $5.23 per hour
  for the first forty (40) hours worked in the restaurant each week.

                                                  10
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 11 of 35



        Defendants notified Plaintiff that they would be taking a tip credit in the amount of $3.02

        per hour based on the tips received by Plaintiff during her employment in 2020.

           DEFENDANTS REQUIRE PLAINTIFF AND SIMILARLY SITUATED
                   SERVERS TO SPEND MORE THAN 20% OF
              THE LUNCH SHIFT PERFORMING NON-TIPPED DUTIES

     50. During her employment period with the Defendants, Plaintiff and members of the putative

        of Servers were assigned both “lunch” shifts and “dinner” shifts.

     51. When working a “lunch” shift, Plaintiff and other Servers and Bartenders were often

        required to report to work prior to opening between 10:00am and 10:30am.

     52. When working the “lunch” shift, Plaintiff and members of the putative class were

        frequently not permitted to clock-in using the time-keeping system when they arrived on

        the property. Instead, Plaintiff and putative class members were required to attend pre-

        shift meetings off-the-clock without clocking-in to the time-keeping system. These daily

        pre-shift meetings often lasted an average of approximately thirty (30) minutes.

     53. Plaintiff and members of the putative class were often permitted to clock-in at 10:30 a.m.

        once the pre-shift meeting concluded.

     54. If working a single shift on a day, Plaintiff and putative class members would be scheduled

        to work until approximately 5:00 pm.

     55. Defendants do not open to the public until approximately 11:30 a.m. each day. Prior to

        opening the restaurant, from 10:00 a.m. until 11:30 a.m. – a period of approximately one

        and one-half (1.5) hours – Defendants instructed Plaintiff and all other similarly situated

        restaurant Servers and Bartenders to slice lemons, brew coffee and/or tea, fill salt and

        pepper shakers, roll silverware, set tables, clean the beverage stations, set chairs, clean

        windows, clean tables, clean condiments, vacuum and mop the floors, pick up cigarettes




                                                 11
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 12 of 35



        from the parking lot, and perform additional “non-tipped” duties which are merely

        incidental to the employees’ primary duties in the restaurant. Much of this work was

        instructed to begin after the pre-shift meeting concluded.

     56. Before completing each “lunch” shift, Plaintiff and the putative class members were

        required to clean dining room tables, clean the beverage stations, fill salt and pepper

        shakers, vacuum and clean the floors and tables, and to perform other “non-tipped” duties

        and responsibilities that are merely incident to the employees’ primary duties.         At a

        minimum, these responsibilities took at least thirty (30) minutes to perform each shift but

        could take as much as two (2) hours on some days depending on the volume of business.

     57. When Plaintiff and putative class members did not have a high volume of work during a

        “lunch” shift, Defendants instructed Plaintiff and the putative class members to spend their

        time performing additional “non-tipped” duties identified above.

     58. During a typical “lunch” shift, Plaintiff and putative class members were regularly required

        to spend a total of more than 20% of the shift performing the aforementioned “not-tipped”

        duties and responsibilities.

     59. For example, when Plaintiff arrived on the property and attended the pre-shift meeting at

        10:00 a.m., she would not be permitted to clock-in until 10:30 a.m. after the pre-shift

        meeting concluded. This uncompensated thirty (30) minute meeting was not “tipped” work

        as that term is defined under the FLSA. Accordingly, from 10:00 a.m. through 10:30 a.m.

        Plaintiff was not compensated. From 10:30 a.m. until 11:30 a.m. Plaintiff and the putative

        class members performed the “non-tipped” duties specified above. From 11:30 a.m. until

        approximately 4:30 p.m. Plaintiff and the putative class members did perform “tipped”




                                                 12
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 13 of 35



        duties but from 4:30 p.m. until 5:00 p.m. Plaintiff and the putative class members

        performed “non-tipped” duties.

     60. Based upon the aforementioned calculations, at least two (2) hours out of Plaintiffs’ typical

        seven (7) hour lunch shift were spent performing “non-tipped” duties. Accordingly,

        Plaintiff and the putative class members spent more than 28% of the “lunch” shift

        performing “non-tipped” duties.

     61. Plaintiff and the putative class members were not paid the first thirty (30) minutes when

        they arrived for the pre-shift meetings and were only paid the reduced cash wage of $5.44

        per hour in 2019 and $5.54 per hour in 2020 after the pre-shift meeting concluded. In the

        years 2015, 2016, 2017, and 2018, members of the putative class were compensated at the

        rates referenced in footnote 3.

     62. As a result, Plaintiff and the putative class members are entitled to receive the $3.02 tip

        credit under Florida law for the two (2) hours spent each shift performing “non-tipped”

        incidental duties, as opposed to the reduced wage they received when performing these

        incidental duties.

     63. Plaintiff and the federal minimum wage class members are entitled to receive at least

        federal minimum wage for each hour spent performing “non-tipped” incidental work

        during lunch shifts in which the “non-tipped” work exceeded 20% of the total time worked

        during that shift.

     64. Plaintiff and the Florida minimum wage class members are entitled to receive at least

        applicable Florida minimum wage for each hour spent performing “non-tipped” incidental

        work during lunch shifts in which the “non-tipped” work exceeded 20% of the total time

        worked that shift.




                                                  13
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 14 of 35



          DEFEENDANTS REQUIRE PLAINTIFF AND SIMILARLY SITUATED
                   SERVERS TO SPEND MORE THAN 20% OF
             THE DINNER SHIFT PERFOMRING NON-TIPPED DUTIES

     65. When working the evening “dinner” shift, Plaintiff and all other similarly situated Servers

        and Bartenders were to report to work at 5:00 p.m. and would be scheduled to work through

        12:00 a.m. However, when Plaintiffs and the putative class of Servers and Bartenders

        arrived to work for the 5:00 p.m. shift, they were frequently not permitted to clock-in using

        the time-keeping system for pre-shift meetings they were required to attend. These pre-

        shift meetings were very similar to the pre-shift meetings in the mornings and often lasted

        an average of approximately thirty (30) minutes.

     66. Plaintiff and members of the putative class were often permitted to clock-in at 5:30 p.m.

        once the thirty (30) minute pre-shift meeting for the “dinner” shift concluded.

     67. From 5:30 p.m. until 6:00 p.m. – a period of approximately thirty (30) minutes –

        Defendants instructed Plaintiff and all other similarly situated restaurant Servers and

        Bartenders to slice lemons, brew coffee and/or tea, fill salt and pepper shakers, roll

        silverware, set tables, clean the beverage stations, set chairs, clean windows, clean tables,

        clean condiments, vacuum and mop the floors, pick up cigarettes from the parking lot, and

        perform additional “non-tipped” duties which are merely incidental to the employees’

        primary duties in the restaurant in order to prepare for the “dinner” shift. Much of this work

        was instructed to begin after the pre-shift meeting concluded.

     68. Before completing each “dinner” shift, Plaintiff and the putative class members were

        required to clean dining room tables, clean the beverage stations, fill salt and pepper

        shakers, vacuum and clean the floors and tables, and to perform other “non-tipped” duties

        and responsibilities that are merely incident to the employees’ primary duties.          At a




                                                 14
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 15 of 35



        minimum, these responsibilities took at least thirty (30) minutes to perform each shift but

        could take as much as two (2) hours on some days depending on the volume of business.

     69. When Plaintiff and putative class members did not have a high volume of work, Defendants

        instructed Plaintiffs and the class to spend their time performing additional “non-tipped”

        duties identified above.

     70. During a typical “dinner” shift, Plaintiff and putative class members were regularly

        required to spend a total of more than 20% of the shift performing the aforementioned “not-

        tipped” duties and responsibilities.

     71. For example, when Plaintiff arrived on the property at 5:00 p.m. for the pre-shift meeting,

        she would not be permitted to clock-in until 5:30 p.m. after the pre-shift meeting concluded.

        This uncompensated thirty (30) minute meeting was not “tipped” work as that term is

        defined under the FLSA. From 5:00 p.m. through 5:30 p.m. Plaintiff was not compensated.

        From 5:30 p.m. until 6:00 p.m. Plaintiff and the putative class members performed the

        “non-tipped” duties specified above.     From 6:00 p.m. until approximately 11:30 p.m.

        Plaintiff and the putative class members did perform “tipped” duties but from 11:30 p.m.

        until 12:00 a.m. Plaintiff and the putative class members performed “non-tipped” closing

        duties.

     72. Based upon the aforementioned calculations, at least one and one-half (1.5) hours out of

        Plaintiffs’ typical seven (7) hour “dinner” shift were spent performing “non-tipped” duties.

        Accordingly, Plaintiff and the putative class members spent more than 21% of the “dinner”

        shift performing “non-tipped” duties.

     73. Plaintiff and the putative class members were not paid the first thirty (30) minutes when

        they arrived for the pre-shift meetings and were only paid the reduced cash wage of $5.44




                                                 15
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 16 of 35



        per hour in 2019 and $5.54 per hour in 2020 after the pre-shift meeting concluded. In the

        years 2015, 2016, 2017, and 2018, members of the putative class were compensated at the

        rates referenced in footnote 3.

     74. As a result, Plaintiff and the putative class members are entitled to receive the $3.02 tip

        credit for the one and one half (1.5) hours spent each shift performing “non-tipped”

        incidental duties, as opposed to the reduced wage they received when performing these

        incidental duties.

     75. Plaintiff and the federal minimum wage class members are entitled to receive at least

        federal minimum wage for each hour spent performing “non-tipped” incidental work

        during dinner shifts in which the “non-tipped” work exceeded 20% of the total time worked

        during that shift.

     76. Plaintiff and the Florida minimum wage class members are entitled to receive at least

        applicable Florida minimum wage for each hour spent performing “non-tipped” incidental

        work during dinner shifts in which the “non-tipped” work exceeded 20% of the total time

        worked that shift.

    DEFENDANTS FAIL TO PROPERLY PAY OVERTIME WHEN FRONT-OF-THE-
    HOUSE SERVERS AND BARTENDERS EXCEED FORTY (40) HOURS PER WEEK

     77. Plaintiff and similarly situated Servers and Bartenders were engaged in similar duties and

        responsibilities on a daily basis and worked more than forty (40) hours in one or more

        workweeks of their employment with Defendants but were not properly compensated

        overtime wages during certain workweeks.




                                                 16
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 17 of 35




     78. The additional persons who may opt-in to become party Plaintiffs in this action are

        Defendants’ Servers and Bartenders during the previous three (3) years who suffered from

        the same uniform pay practices of not being properly paid federal overtime wages when

        required to work in excess of forty (40) hours per week.

     79. Defendants failed to keep accurate time and pay records for Plaintiff and the putative class

        members as required under the FLSA.

     80. Defendants acted willfully in failing to pay Plaintiff and the putative class members in

        accordance with federal and state law.

     81. As a result of Defendants’ intentional and willful failure to comply with the FLSA and

        FMWA, Plaintiff was required to retain the undersigned counsel and is therefore entitled

        to recover reasonable attorney’s fees and costs incurred in the prosecution of these claims.

         COUNT I – COLLECTIVE ACTION FOR FEDERAL MINIMUM WAGE VIOLATIONS
                       (80/20 VIOLATION DURING THE LUNCH SHIFT)

     82. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 81 as though set forth fully

        herein.

     83. Plaintiff and all others similarly situated are/were entitled to be paid full federal minimum

        wage for certain hours worked during their employment with Defendants.

     84. Defendants failed to compensate Plaintiff and the class members for these violations.

     85. Plaintiff and the proposed class members were subjected to similar violations of federal

        law as a result of the Defendants’ failure to reimburse the cost of uniforms and tools which

        drove their wages under the applicable federal minimum wage.




                                                  17
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 18 of 35



     86. Plaintiff seeks recovery of these federal minimum wages under 29 U.S.C. § 216(b) for

         herself and the following class for Defendants’ failure to pay federally mandated minimum

         wages:

                  All restaurant Servers who worked lunch shifts for Defendants
                  at the Bokamper’s located at 3115 NE 32nd Ave in Fort
                  Lauderdale, Florida during the three (3) years preceding this
                  lawsuit, and were required to spend more than 20% of their
                  lunch shifts performing “non-tipped” incidental duties and did
                  not receive the full applicable federal minimum wage for this
                  work.

     87. Defendants willfully failed to pay Plaintiff and the putative class members the full federal

         minimum wage for one or more weeks of work.

     88. As a direct and proximate result of Defendants’ deliberate underpayment of wages,

         Plaintiff and the class members have been damaged in the loss of minimum wages for one

         or more weeks of work during the employment with Defendants.

     89. Defendants’ willful and/or intentional violations of entitle Plaintiff and the putative class

         members to an additional amount of liquidated, or double, damages.

     90. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

         counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

         WHEREFORE, Plaintiff, TIMBREL NEWTON, respectfully requests that this Honorable

  Court enter judgment in her favor and against Defendants, P.D.K.N. HOLDINGS, LLC, P.D.K.N.

  P-4, LLC, P.D.K.N. P-4, OP., LLC, and award Plaintiff, and all others similarly situated: (a)

  unliquidated minimum wages to be paid by the Defendants, jointly and severally; (b) an equal

  amount of liquidated damages to be paid by the Defendants, jointly and severally; (c) all reasonable

  attorney’s fees and litigation costs as permitted under the FLSA, to by paid by Defendants, jointly




                                                  18
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 19 of 35



  and severally; and any and all such further relief as this Court deems just and reasonable under the

  circumstances.

       COUNT II – COLLECTIVE ACTION FOR FEDERAL MINIMUM WAGE VIOLATIONS
                     (80/20 VIOLATION DURING THE DINNER SHIFT)

     91. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 81 as though set forth fully

         herein.

     92. Plaintiff and all other similarly situated Servers are/were entitled to be paid full federal

         minimum wage for certain hours worked during their employment with Defendant.

     93. Plaintiff seeks recovery of federal minimum wages under 29 U.S.C. § 216(b) for herself

         and the following class for Defendants’ failure to pay federally mandated minimum wages:

                   All restaurant Servers who worked dinner shifts for Defendants
                   at the Bokamper’s restaurant located at 3115 NE 32nd Ave in
                   Fort Lauderdale, Florida during the three (3) years preceding
                   this lawsuit, and were required to spend more than 20% of their
                   dinner shifts performing “non-tipped” incidental duties and did
                   not receive the full applicable federal minimum wage for this
                   work.

     94. Defendants willfully failed to pay Plaintiff and the putative class members the full federal

         minimum wage for one or more weeks of work.

     95. As a direct and proximate result of Defendants’ deliberate underpayment of wages,

         Plaintiff and the class members have been damaged in the loss of minimum wages for one

         or more weeks of work during the employment with Defendants.

     96. Defendants’ willful and/or intentional violations of entitle Plaintiff and the putative class

         members to an additional amount of liquidated, or double, damages.

     97. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

         counsel and is therefore entitled to recover reasonable attorney’s fees and costs.




                                                  19
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 20 of 35



        WHEREFORE, Plaintiff, TIMBREL NEWTON, respectfully requests that this Honorable

     Court enter judgment in her favor and against Defendants, P.D.K.N. HOLDINGS, LLC,

     P.D.K.N. P-4, LLC, P.D.K.N. P-4, OP., LLC, and award Plaintiff, and all others similarly

     situated: (a) unliquidated minimum wages to be paid by the Defendants, jointly and severally;

     (b) an equal amount of liquidated damages to be paid by the Defendants, jointly and severally;

     (c) all reasonable attorney’s fees and litigation costs as permitted under the FLSA, to by paid

     by Defendants, jointly and severally; and any and all such further relief as this Court deems

     just and reasonable under the circumstances.

    COUNT III – RULE 23 CLASS ACTION FOR FLORIDA MINIMUM WAGE VIOLATIONS
                    (80/20 VIOLATION DURING THE LUNCH SHIFT)

     98. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 81 as though set forth fully

        herein.

     99. Plaintiff and the proposed class members were subjected to similar violations of the

        FMWA and Florida Constitution. Plaintiff seeks class certification under Fed. R. Civ. P.

        23 of the following class for Defendants’ failure to pay Florida’s mandated minimum

        wages:

                  All restaurant Servers who worked lunch shifts for Defendants
                  at the Bokamper’s restaurant located at 3115 NE 32nd Ave in
                  Fort Lauderdale, Florida during the five (5) years preceding this
                  lawsuit, and were required to spend more than 20% of their
                  lunch shifts performing “non-tipped” incidental duties and did
                  not receive the full applicable Florida minimum wage for this
                  work.

                                     RULE 23 CLASS ALLEGATIONS

     100.         Plaintiff brings this FMWA claim arising from the incidental side work duties as a

        class action pursuant to Rule 23 of the Federal Rules of Civil Procedure.




                                                  20
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 21 of 35



     101.       During the past five (5) years, Defendants availed themselves of the “tip credit”

        and paid all restaurant Servers a reduced wage for all hours worked during a lunch shift,

        notwithstanding that Servers were required to spend more than 20% of their shifts

        performing non-tipped duties and responsibilities. As a result, Plaintiff, and all restaurant

        Servers at the Fort Lauderdale location, have been denied Florida mandated minimum

        wage in one or more workweeks for time spent performing “non-tipped” work.

     102.       The class members are treated equally and similarly by Defendants, in that they

        were denied Florida’s minimum wage for the “non-tipped” work they performed when

        such work consumed more than 20% of their lunch shift. Plaintiff and the Florida Class

        members performed the same or similar job duties as Servers and were paid in an identical

        manner by Defendants based on Defendants’ failure to compensate Plaintiff and the Florida

        Class members properly when more than 20% of their shifts consisted of “non-tipped”

        work.

     103.       Numerosity: Defendants employed hundreds of Servers at their Fort Lauderdale

        location during the past five (5) years who were not paid the proper Florida minimum wage

        when they were required to spend more than 20% of their lunch shift performing non-

        tipped duties. Given Defendants’ considerable size and the systematic nature of its failure

        to comply with Florida law, the members of the Class are so numerous that joinder of all

        members is impractical.

     104.       Commonality: Common questions of law and fact exist as to all members of the

        Class and predominate over any questions solely affecting any individual member of the

        Class, including Plaintiff. Such questions common to the Class include, but are not limited

        to the following:




                                                 21
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 22 of 35



               (a) Whether Plaintiff and the Class were “employees” of Defendants;

               (b) Whether Plaintiff and the Class’s hours were properly recorded;

               (c) Whether Defendants violated the Florida minimum wage rights of Plaintiff and

                   the Class under the Florida Minimum Wage Act by failing to compensate

                   Servers the full Florida minimum wage when their non-tipped duties and work

                   exceeded 20% of their entire shift;

               (d) Whether Defendants willfully or intentionally refused to pay Plaintiff and the

                   Class the Florida minimum wages as required under Florida law;

               (e) Whether Defendants knew or should have known of the Florida minimum wage

                   requirements and either intentionally avoided or recklessly failed to investigate

                   proper payroll practices; and

               (f) The nature, extent, and measure of damages suffered by the Plaintiff and the

                   Class based upon Defendants’ conduct.

     105.      Typicality: Plaintiff’s claims are typical of the claims of the members of the Class.

        Plaintiff’s claims arise from the Defendants’ company-wide policy of failing to pay

        applicable Florida minimum wage when Servers spent more than 20% of their shift

        performing non-tipped duties. Plaintiff and the class members performed the same or

        similar job duties as Servers and were paid in an identical manner by Defendants based on

        Defendants’ failure to compensate Plaintiff and the class members when more than 20%

        of their shifts consisted of “non-tipped” work.

     106.      Adequacy: Plaintiff will fairly and adequately protect the interests of the Class.

        Plaintiff has no interest that might conflict with the interests of the Class. Plaintiff is




                                                   22
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 23 of 35



        interested in pursuing his claims against Defendants vigorously and has retained counsel

        competent and experienced in class and complex litigation.

     107.      Class action treatment is superior to the alternatives for the fair and efficient

        adjudication of the controversy alleged herein. Such treatment will permit a large number

        of similarly situated persons to prosecute their common claims in a single forum

        simultaneously, efficiently, and without the duplication of effort and expense that

        numerous individual actions would entail. No difficulties are likely to be encountered in

        the management of this class action that would preclude its maintenance as a class action,

        and no superior alternative exists for the fair and efficient adjudication of this controversy.

     108.      Defendants acted on grounds generally applicable to the Class, thereby making

        relief appropriate with respect to the Class as a whole. Prosecution of separate actions by

        individual members of the Class would create the risk of inconsistent or varying

        adjudications with respect to the individual members of the Class that would establish

        incompatible standards of conduct for Defendants.

     109.      The identity of the Class is readily identifiable from Defendants’ records.

     110.      Without a class action, Defendants will likely continue to retain the benefit of their

        wrongdoing and will continue a course of conduct that will result in further damages to

        Plaintiff and the Class.

     111.      Defendants failed to keep accurate time and pay records for Plaintiff and all class

        members to designate how much time was spent performing “non-tipped” work during

        lunch shifts.




                                                  23
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 24 of 35



     112.      The precise size and identity of the class should be ascertainable from Defendants’

        business records, tax records, and/or employee or personnel records; however, Plaintiff

        estimates that the total number of class members exceeds 300 Servers.

     113.      Plaintiff and the class members are entitled to receive at least Florida’s minimum

        wage for each hour spent performing “non-tipped” incidental work when the “non-tipped”

        work exceeded 20% of their shift.

     114.      In 2015, the Florida minimum wage was $8.05 per hour.

     115.      In 2016, the Florida minimum wage was $8.10 per hour.

     116.      In 2017, the Florida minimum wage was $8.10 per hour.

     117.      In 2018, the Florida minimum wage was $8.25 per hour.

     118.      In 2019, the Florida minimum wage was $8.46 per hour.

     119.      In 2020, the Florida minimum wage is $8.56 per hour.

     120.      The additional persons whom may become Plaintiffs in this action are employees

        with positions similarly situated to Plaintiff and whom suffered from the same pay practices

        of not being properly paid at least Florida’s minimum wage for each hour worked.

     121.      Plaintiff has complied with pre-suit notice, and all other conditions precedent to

        this action have been performed, or waived, by sending Defendants a Florida minimum

        wage demand letter as required by Florida law before asserting this claim.

     122.      More than fifteen (15) calendar days have passed since Defendants received the

        Florida minimum wage demand letter and no payment has been tendered by Defendants to

        compensate Plaintiff for the minimum wage damages owed.




                                                24
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 25 of 35



     123.      Class members are treated equally and similarly by Defendants, in that they were

        denied full and proper Florida minimum wage for the “non-tipped” work they performed

        and were subject to the same pay policies.

     124.      Defendants were aware of the requirements of the FMWA and Fla. Const. Art. X

        Section 24, and the pertinent regulations thereto, yet acted willfully in failing to pay

        Plaintiff and the class members in accordance with the law.

     125.      A class action suit, such as this one, is superior to other available means for fair and

        efficient adjudication of the lawsuit. The damages suffered by individual members of the

        class may be relatively small when compared to the expense and burden of litigation,

        making it virtually impossible for members of the class to individually seek redress for the

        wrongs done to them.

     126.      A class action is, therefore, superior to other available methods for the fair and

        efficient adjudication of the controversy. Absent these actions, many members of the class

        likely will not obtain redress of their damages and Defendants will retain the proceeds of

        their violations of the FMWA and Florida Constitution.

     127.      Furthermore, even if every member of the class could afford individual litigation

        against Defendants, it would be unduly burdensome to the judicial system. Concentrating

        the litigation in one forum will promote judicial economy, efficiency, and parity among

        the claims of individual members of the class and provide for judicial consistency.

     128.      The relief sought is common to the entire class including, inter alia:

               (a) Payment by the Defendants of actual damages caused by their failure to pay

                   minimum wages pursuant to the Florida Constitution;




                                                 25
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 26 of 35



                 (b) Payment by the Defendants of liquidated damages caused by their willful and/or

                    intentional failure to pay minimum wages pursuant to the Florida Constitution;

                 (c) Payment by the Defendants of the costs and expenses of this action, including

                    Counsel for Plaintiff’s attorney’s fees and costs

     129.        As a result of the violations alleged herein, Plaintiff was required to retain the

        undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and

        costs.

        WHEREFORE, Plaintiff, TIMBREL NEWTON, respectfully requests that this Honorable

     Court enter judgment in her favor and against Defendants, P.D.K.N. HOLDINGS, LLC,

     P.D.K.N. P-4, LLC, P.D.K.N. P-4, OP., LLC, and award Plaintiff, and all others similarly

     situated: (a) unliquidated state minimum wages to be paid by the Defendants, jointly and

     severally; (b) an equal amount of liquidated damages to be paid by the Defendants, jointly and

     severally; (c) all reasonable attorney’s fees and costs as permitted under Florida law, to be paid

     by Defendants, jointly and severally; and any and all such further relief as this Court deems

     just and reasonable under the circumstances.

    COUNT IV – RULE 23 CLASS ACTION FOR FLORIDA MINIMUM WAGE VIOLATIONS
                   (80/20 VIOLATION DURING THE DINNER SHIFT)

     130.        Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 81 as though set forth

        fully herein.

     131.        Plaintiff and the proposed class members were subjected to similar violations of the

        FMWA and Florida Constitution. Plaintiff seeks class certification under Fed. R. Civ. P.

        23 of the following class for Defendants’ failure to pay Florida’s mandated minimum

        wages:




                                                  26
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 27 of 35



                All restaurant Servers who worked dinner shifts for Defendants
                at the Bokamper’s restaurant located at 3115 NE 32nd Ave in
                Fort Lauderdale, Florida during the five (5) years preceding this
                lawsuit, and were required to spend more than 20% of their
                dinner shifts performing “non-tipped” incidental duties and did
                not receive the full applicable Florida minimum wage for this
                work.

                                   RULE 23 CLASS ALLEGATIONS

     132.       Plaintiff brings this FMWA claim arising from the incidental side work duties as a

        class action pursuant to Rule 23 of the Federal Rules of Civil Procedure.

     133.       During the past five (5) years, Defendants availed themselves of the “tip credit”

        and paid all restaurant Servers a reduced wage for all hours worked during a dinner shift,

        notwithstanding that Servers were required to spend more than 20% of their shifts

        performing non-tipped duties and responsibilities. As a result, Plaintiff, and all restaurant

        Servers at the Fort Lauderdale location, have been denied Florida mandated minimum

        wage in one or more workweeks for time spent performing “non-tipped” work.

     134.       The class members are treated equally and similarly by Defendants, in that they

        were denied Florida’s minimum wage for the “non-tipped” work they performed when

        such work consumed more than 20% of their dinner shift. Plaintiff and the Florida Class

        members performed the same or similar job duties as Servers and were paid in an identical

        manner by Defendants based on Defendants’ failure to compensate Plaintiff and the Florida

        Class members properly when more than 20% of their shifts consisted of “non-tipped”

        work.

     135.       Numerosity: Defendants employed hundreds of Servers at their Fort Lauderdale

        location during the past five (5) years who were not paid the proper Florida minimum wage

        when they were required to spend more than 20% of their dinner shift performing non-




                                                 27
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 28 of 35



        tipped duties. Given Defendants’ considerable size and the systematic nature of its failure

        to comply with Florida law, the members of the Class are so numerous that joinder of all

        members is impractical.

     136.      Commonality: Common questions of law and fact exist as to all members of the

        Class and predominate over any questions solely affecting any individual member of the

        Class, including Plaintiff. Such questions common to the Class include, but are not limited

        to the following:

               (g) Whether Plaintiff and the Class were “employees” of Defendants;

               (h) Whether Plaintiff and the Class’s hours were properly recorded;

               (i) Whether Defendants violated the Florida minimum wage rights of Plaintiff and

                   the Class under the Florida Minimum Wage Act by failing to compensate

                   Servers the full Florida minimum wage when their non-tipped duties and work

                   exceeded 20% of their entire shift;

               (j) Whether Defendants willfully or intentionally refused to pay Plaintiff and the

                   Class the Florida minimum wages as required under Florida law;

               (k) Whether Defendants knew or should have known of the Florida minimum wage

                   requirements and either intentionally avoided or recklessly failed to investigate

                   proper payroll practices; and

               (l) The nature, extent, and measure of damages suffered by the Plaintiff and the

                   Class based upon Defendants’ conduct.

     137.      Typicality: Plaintiff’s claims are typical of the claims of the members of the Class.

        Plaintiff’s claims arise from the Defendants’ company-wide policy of failing to pay

        applicable Florida minimum wage when Servers spent more than 20% of their dinner shift




                                                   28
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 29 of 35



        performing non-tipped duties. Plaintiff and the class members performed the same or

        similar job duties as Servers and were paid in an identical manner by Defendants based on

        Defendants’ failure to compensate Plaintiff and the class members when more than 20%

        of their shifts consisted of “non-tipped” work.

     138.      Adequacy: Plaintiff will fairly and adequately protect the interests of the Class.

        Plaintiff has no interest that might conflict with the interests of the Class. Plaintiff is

        interested in pursuing his claims against Defendants vigorously and has retained counsel

        competent and experienced in class and complex litigation.

     139.      Class action treatment is superior to the alternatives for the fair and efficient

        adjudication of the controversy alleged herein. Such treatment will permit a large number

        of similarly situated persons to prosecute their common claims in a single forum

        simultaneously, efficiently, and without the duplication of effort and expense that

        numerous individual actions would entail. No difficulties are likely to be encountered in

        the management of this class action that would preclude its maintenance as a class action,

        and no superior alternative exists for the fair and efficient adjudication of this controversy.

     140.      Defendants acted on grounds generally applicable to the Class, thereby making

        relief appropriate with respect to the Class as a whole. Prosecution of separate actions by

        individual members of the Class would create the risk of inconsistent or varying

        adjudications with respect to the individual members of the Class that would establish

        incompatible standards of conduct for Defendants.

     141.      The identity of the Class is readily identifiable from Defendants’ records.




                                                  29
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 30 of 35



     142.       Without a class action, Defendants will likely continue to retain the benefit of their

        wrongdoing and will continue a course of conduct that will result in further damages to

        Plaintiff and the Class.

     143.       Defendants failed to keep accurate time and pay records for Plaintiff and all class

        members to designate how much time was spent performing “non-tipped” work during

        dinner shifts.

     144.       The precise size and identity of the class should be ascertainable from Defendants’

        business records, tax records, and/or employee or personnel records; however, Plaintiff

        estimates that the total number of class members exceeds 300 Servers.

     145.       Plaintiff and the class members are entitled to receive at least Florida’s minimum

        wage for each hour spent performing “non-tipped” incidental work when the “non-tipped”

        work exceeded 20% of their shift.

     146.       In 2015, the Florida minimum wage was $8.05 per hour.

     147.       In 2016, the Florida minimum wage was $8.10 per hour.

     148.       In 2017, the Florida minimum wage was $8.10 per hour.

     149.       In 2018, the Florida minimum wage was $8.25 per hour.

     150.       In 2019, the Florida minimum wage was $8.46 per hour.

     151.       In 2020, the Florida minimum wage is $8.56 per hour.

     152.       The additional persons whom may become Plaintiffs in this action are employees

        with positions similarly situated to Plaintiff and whom suffered from the same pay practices

        of not being properly paid at least Florida’s minimum wage for each hour worked.




                                                 30
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 31 of 35



     153.      Plaintiff has complied with pre-suit notice, and all other conditions precedent to

        this action have been performed, or waived, by sending Defendants a Florida minimum

        wage demand letter as required by Florida law before asserting this claim.

     154.      More than fifteen (15) calendar days have passed since Defendants received the

        Florida minimum wage demand letter and no payment has been tendered by Defendants to

        compensate Plaintiff for the minimum wage damages owed.

     155.      Class members are treated equally and similarly by Defendants, in that they were

        denied full and proper Florida minimum wage for the “non-tipped” work they performed

        and were subject to the same pay policies.

     156.      Defendants were aware of the requirements of the FMWA and Fla. Const. Art. X

        Section 24, and the pertinent regulations thereto, yet acted willfully in failing to pay

        Plaintiff and the class members in accordance with the law.

     157.      A class action suit, such as this one, is superior to other available means for fair and

        efficient adjudication of the lawsuit. The damages suffered by individual members of the

        class may be relatively small when compared to the expense and burden of litigation,

        making it virtually impossible for members of the class to individually seek redress for the

        wrongs done to them.

     158.      A class action is, therefore, superior to other available methods for the fair and

        efficient adjudication of the controversy. Absent these actions, many members of the class

        likely will not obtain redress of their damages and Defendants will retain the proceeds of

        their violations of the FMWA and Florida Constitution.

     159.      Furthermore, even if every member of the class could afford individual litigation

        against Defendants, it would be unduly burdensome to the judicial system. Concentrating




                                                 31
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 32 of 35



        the litigation in one forum will promote judicial economy, efficiency, and parity among

        the claims of individual members of the class and provide for judicial consistency.

     160.        The relief sought is common to the entire class including, inter alia:

                 (d) Payment by the Defendants of actual damages caused by their failure to pay

                    minimum wages pursuant to the Florida Constitution;

                 (e) Payment by the Defendants of liquidated damages caused by their willful and/or

                    intentional failure to pay minimum wages pursuant to the Florida Constitution;

                 (f) Payment by the Defendants of the costs and expenses of this action, including

                    Counsel for Plaintiff’s attorney’s fees and costs

     161.        As a result of the violations alleged herein, Plaintiff was required to retain the

        undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and

        costs.

        WHEREFORE, Plaintiff, TIMBREL NEWTON, respectfully requests that this Honorable

     Court enter judgment in her favor and against Defendants, P.D.K.N. HOLDINGS, LLC,

     P.D.K.N. P-4, LLC, P.D.K.N. P-4, OP., LLC, and award Plaintiff, and all others similarly

     situated: (a) unliquidated state minimum wages to be paid by the Defendants, jointly and

     severally; (b) an equal amount of liquidated damages to be paid by the Defendants, jointly and

     severally; (c) all reasonable attorney’s fees and costs as permitted under Florida law, to be paid

     by Defendants, jointly and severally; and any and all such further relief as this Court deems

     just and reasonable under the circumstances.

            COUNT V – FEDERAL OVERTIME VIOLATIONS – 29 U.S.C. § 207
                  (RESTAURANT SERVERS AND BARTENDERS)

     162.        Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 81 as though set forth

        fully herein.



                                                  32
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 33 of 35



     163.        Plaintiff alleges this count pursuant to the Fair Labor Standards Act (“FLSA”), 29

        U.S.C. § 216(b).

     164.        During the three (3) years preceding the filing of this lawsuit, Plaintiff and other

        restaurant Servers and Bartenders were required to work in excess of forty (40) hours in

        one or more workweeks for Defendants.

     165.        Plaintiff claims federal overtime wages for all of the hours she and other members

        of the putative class worked in excess of forty (40) per week during the past three (3) years.

     166.        Defendants failed to properly compensate Plaintiff and members of the putative

        class when they worked in excess of forty (40) hours in a workweek.

     167.        Defendants recklessly failed to investigate whether Defendants’ payroll practices

        were in accordance with the FLSA during the relevant time period.

     168.        Defendants willfully and intentionally refused to pay Plaintiff and members of the

        putative class the applicable federal overtime wages as required by the FLSA, as

        Defendants knew or should have known of the overtime wage requirements of the FLSA.

     169.        Because Defendants have committed intentional and/or willful violations of the

        FLSA, the application statute of limitations should be three (3) years as opposed to two (2)

        years.

     170.        Plaintiff intends to seek conditional certification under 29 U.S.C. § 216(b) for

        herself and the following class because of Defendants’ failure to pay federally mandated

        overtime wages:

                 All front-of-the-house restaurant Servers and Bartenders who
                 worked for Defendants at the Bokampers Sports Bar & Grill
                 located at 3115 NE 32nd Ave, Fort Lauderdale, FL 33308 during
                 the three (3) years preceding this lawsuit, and who were not paid
                 federally mandated overtime wages when they worked in excess
                 of forty (40) hours per week.



                                                  33
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 34 of 35




     171.          Defendants’ willful and/or intentional violations of the FLSA entitled Plaintiff and

         the putative class of Servers and Bartenders to an additional amount of liquidated, or

         double, damages.

     172.          As a result of the violations alleged herein, Plaintiff was required to retain the

         undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and

         costs incurred in the prosecution of these claims.

  WHEREFORE, Plaintiff, TIMBREL NEWTON, respectfully requests that this Honorable Court

  enter judgment in her favor and against Defendants, P.D.K.N. HOLDINGS, LLC, P.D.K.N. P-4,

  LLC, P.D.K.N. P-4, OP., LLC, and award Plaintiff, and all others similarly situated: (a)

  unliquidated overtime wages to be paid by the Defendants, jointly and severally; (b) an equal

  amount of liquidated damages to be paid by the Defendants, jointly and severally; (c) all reasonable

  attorney’s fees and costs as permitted under federal law, to be paid by Defendants, jointly and

  severally; and any and all such further relief as this Court deems just and reasonable under the

  circumstances.

                                    DEMAND FOR JURY TRIAL

     Plaintiff, TIMBREL NEWTON, requests and demands a trial by jury on all appropriate claims.

         Dated this 28th day of August 2020.




                                                    34
Case 0:20-cv-61761-RKA Document 1 Entered on FLSD Docket 08/28/2020 Page 35 of 35



                                                  Respectfully Submitted,

                                                  USA EMPLOYMENT LAWYERS-
                                                  JORDAN RICHARDS, PLLC
                                                  805 E. Broward Blvd. Suite 301
                                                  Fort Lauderdale, Florida 33301
                                                  Ph: (954) 871-0050
                                                  Counsel for Plaintiff

                                                  By: /s/ Jordan Richards
                                                  JORDAN RICHARDS, ESQUIRE
                                                  Florida Bar No. 108372
                                                  Jordan@jordanrichardspllc.com
                                                  Melissa@jordanrichardspllc.com
                                                  Jake@jordanrichardspllc.com



                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on August 28,

  2020.

                                                  By: /s/ Jordan Richards
                                                  JORDAN RICHARDS, ESQUIRE
                                                  Florida Bar No. 108372

                                      SERVICE LIST:




                                             35
